07/12/2022
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
            April 12, 2022 Session Heard at Austin Peay State University1

           THOMAS EDWARD CLARDY v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Davidson County
                   No. 2006-B-1065          Jennifer Smith, Judge
                      ___________________________________

                            No. M2021-00566-CCA-R3-ECN
                        ___________________________________

For a 2005 shooting, a Davidson County jury convicted the Petitioner, Thomas Edward
Clardy, of one count of first degree premeditated murder, two counts of attempted first
degree premeditated murder, and three counts of reckless endangerment. The trial court
imposed a life sentence. On December 8, 2020, the Petitioner filed a petition for a writ
of error coram nobis, alleging newly discovered evidence in the form of an affidavit
showing that he did not participate in the crime. The Petitioner acknowledged that he
did not file the petition within the applicable statute of limitations but said he was
entitled to an equitable tolling. The State agreed, and it asked the trial court for an
equitable tolling and to hear the case on its merits. The coram nobis court, noting that
it was not bound by the State’s concession, dismissed the petition as untimely. After
review, we conclude that the coram nobis court erred and that the Petitioner is entitled
to an equitable tolling of the statute of limitations. As such, we reverse and remand to
the coram nobis court for a hearing on the Petitioner’s error coram nobis claims.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Reversed
                                  and Remanded

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN and JILL BARTEE AYERS, JJ., joined.

Jessica M. Van Dyke and Scott D. Gallisdorfer, Nashville, Tennessee, for the appellant,
Thomas Edward Clardy.

Herbert H. Slatery III, Attorney General and Reporter; Richard D. Douglas, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Melissa Dix, Assistant
District Attorney General, for the appellee, State of Tennessee.

       1
         Oral argument in this case was heard before students on the campus of Austin Peay State
University, Clarksville, Tennessee.
                                        OPINION
                                         I. Facts

       A Davidson County jury convicted the Petitioner of one count of first degree
premeditated murder, two counts of attempted first degree premeditated murder, and
three counts of reckless endangerment based upon the following evidence:

              On July 29, 2005, a group of men fired shots at Kirk, Melissa, and
      Kent Clouatre at an automobile body shop in Madison, Tennessee. State v.
      Thomas Edward Clardy, No. M207-02729-CCA-R3-CD, 2009 WL 230245,
      at *1 (Tenn. Crim. App. Feb. 2, 2009), perm. app. denied (Tenn. June 15,
      2009). One man’s shots killed Kirk and wounded Melissa, Kirk’s wife. Id.
      Another man’s shot wounded Kent, Kirk’s twin brother. Id. During the
      shooting, Kirk and Melissa’s two children and another child were sitting in a
      car at the body shop. Id. The group of men retreated to their vehicle and fled
      the scene. Id. Police recovered several spent cartridge casings, live rounds,
      and projectile fragments from the scene but did not recover any weapons
      believed to belong to the assailants. Id. at *7-8.

             The identification of the perpetrators was the central issue during the
      investigation and at trial. Kent testified about his identification of Petitioner
      and testified regarding his descriptions of the other men. At trial, Melissa
      did not remember giving descriptions of the suspects to the police, even when
      confronted with her statements to the police.

              Kent said that a man whom he knew as “T” fired the shots that killed
      Kirk and struck Melissa. “T” was the only one of the three suspects that Kent
      had seen before. Kent identified Petitioner as “T” in a photographic lineup
      and at trial. Kent testified that “T” used a “[s]emiautomatic .40 caliber”
      pistol. At the beginning of the investigation, Melissa gave police officers the
      initial “D” when attempting to identify one of the perpetrators, but later the
      initial changed to a “T.” Kent used the initial “T” every time that he was
      interviewed by Officer Cynthia Quirouette. Officer Quirouette maintained
      that “T” was the initial that came out through the rest of the investigation.
      However, she was not confident in the truthfulness of the witnesses during
      the investigation.

              When describing the suspect who shot at him, Kent said, “He’s a little
      bit heavy set man, little shorter. He had gold, I guess in his teeth, diamonds
      were set sideways, when he gritted [sic] at me.” He described the weapon
      used by this man as a .38 caliber revolver. Kent described the third individual
      as a taller, thin guy. Melissa only described the third man. Her description

                                             2
       was limited to the fact that he was wearing a blue shirt. When describing this
       suspect’s gun, Kent was unsure of the caliber, but stated that it was
       semiautomatic. However, neither Kent nor Melissa recounted this individual
       firing a weapon.

               Melissa described the vehicle used by the suspects as a “'96 or '97
       Sable or Taurus, blue with an oval back.” Melissa also described the color
       as “blue or possibly green.” According to Officer Quirouette, Kent described
       the vehicle as an “'84 to '86 four-door Buick Century or Celebrity, silver or
       gunmetal gray.” Officer Quirouette admitted that the descriptions were
       “totally different.” However, at trial, Kent disavowed any statement that the
       car was a Buick and asserted that the vehicle was a “forest green Ford
       Taurus.” Royleesha Mason, Petitioner’s wife at the time of the crime, owned
       a teal green 1996 Mercury Sable, which is very similar in appearance to a
       Ford Taurus. That car was frequently driven by Petitioner.

               After hearing these identifications along with other evidence of the
       crime, a jury convicted Petitioner for the first-degree murder of Kirk in Count
       One, the attempted first-degree murder of Kent in Count Two, the attempted
       first-degree murder of Melissa in Count Three, and the reckless
       endangerment of the three children in Counts Four through Six. Id. at *1.

Thomas Edward Clardy v. State, No. M2017-01193-CCA-R3-PC, 2018 WL 5046032, at
*1-2 (Tenn. Crim. App. June 20, 2018), perm. app. denied (Tenn. Apr. 12, 2019) (footnote
omitted) (citing State v. Thomas Edward Clardy, No. M2007-02729-CCA-R3-CD, at *1-2
(Tenn. Crim. App. Feb. 2, 2009), perm. app. denied (Tenn. June 15, 2009)). The trial court
imposed an effective sentence of life in prison.

        The Petitioner unsuccessfully sought post-conviction relief based upon ineffective
assistance of counsel, actual innocence, and photographs of an alternative suspect. Id. at
*6-8. The post-conviction court denied him relief. On appeal, we concluded that the post-
conviction court had not erred. We held that counsel was not ineffective. We noted that
the Petitioner claimed his actual innocence, as he had an alibi for the time of the crime and
because there was a viable alternative suspect, Dantwan Collier. Id. The Petitioner proved
that a .40 caliber cartridge casing found at the crime scene in this case matched a weapon
used in a subsequent shooting by Mr. Collier. We stated that, while exculpatory, this
evidence did not prove the Petitioner’s innocence by clear and convincing evidence, as
there were three individuals who participated in the shooting in this case and the Petitioner
could have possessed the firearm before Mr. Collier. About the photograph of the
alternative suspect, we held that the post-conviction court erred by not admitting it at the
post-conviction hearing to preserve the record but that any error was harmless. We too
denied the Petitioner relief.


                                             3
       On December 8, 2020, the Petitioner filed a petition for writ of error coram nobis,
alleging newly discovered evidence. In support, he reasserted many of the claims presented
in his petition for post-conviction relief. Additionally, he attached an affidavit from Mr.
Collier swearing that he did not know the Petitioner and had never received any property
of any kind from the Petitioner. The Petitioner acknowledged that he had filed his petition
for a writ of error coram nobis beyond the applicable statute of limitations, but he asserted
that he was entitled to an equitable tolling of that statute of limitations period. The State
agreed and asked the court to consider the issue on its merits.

        The coram nobis court issued an order setting a hearing on the issue of equitable
tolling. In the order, the court stated “the Court is not bound by the State’s position
[agreeing with the Petitioner]; rather, it is obligated to independently analyze the issue,
particularly since it bears on the Court’s authority to review the case at all.” At the hearing,
the parties issued a joint stipulation of facts.

        In the joint stipulation, the parties stated that the Petitioner, whose defense was
based on mistaken identification, had been convicted by a jury of six charges, including
first degree murder, stemming from the July 29, 2005 shooting and sentenced to life.
During the trial, Officer Fleak testified that several types of spent shell casings, all of which
had undergone ballistics testing, were found at the crime scene. The only ballistics match
was to a 9mm gun found at the crime scene, and there was testimony that gun belonged to
the murdered victim. The Petitioner’s fingerprints were not found on any items.

        The stipulation recounted that this court had affirmed the Petitioner’s conviction
and that his Rule 11 application to the Tennessee Supreme Court had been denied. The
Petitioner timely filed a pro se petition for post-conviction relief. Counsel Van Dyke was
appointed to represent the Petitioner in Fall 2014, and she began investigating underlying
facts and moving for evidence testing. In January 2016, in response to her efforts, new
ballistics testing of the shell casings found at the crime scene revealed that two .40 caliber
Smith & Wesson cartridge cases found at the crime scene were discharged from a gun later
recovered in connection with a June 5, 2006 incident documented in MNPD Complaint
No. 2006-310448. This incident involved an undercover drug purchase that led to the arrest
of three people: Dantwan Collier, Joe Vaughn, and Kenneth Offutt. During the incident,
Mr. Collier dropped the gun that was a ballistic match to the gun tied to the Kirk and Kent
Clouatre shooting. Mr. Collier was charged with possessing that gun and cocaine, both
charges to which he pleaded guilty.

      Upon learning of this, Counsel Van Dyke identified Mr. Collier as an alternative
suspect for the Clouatre shooting and began investigating Mr. Collier’s background,
criminal history, and social media activity. Mr. Collier had pending felony charges and
Counsel Van Dyke could not directly speak with him.



                                               4
       The January 2016 ballistics testing also indicated that two 9mm cartridge cases
found at the scene of the Clouatre shooting were fired from a firearm used in connection
with the January 5, 2006 murder of Lashelle Stevenson, MNPD Complaint No. 06-00763A.
Mr. Collier’s cousin, Thomas Collier, pleaded guilty to the murder of Ms. Stevenson.

       Counsel Van Dyke presented this evidence as part of a hearing on the Petitioner’s
petition for post-conviction relief held on September 23, 2016. She contended that the
Petitioner’s trial counsel was ineffective, in part, because he failed to investigate the
cartridge cases and identify Mr. Collier as an alternative suspect. The post-conviction court
denied his petition, this court affirmed the denial, and the Tennessee Supreme Court denied
review.

       The stipulated facts went on to note that in February 2019, Counsel Van Dyke
submitted a petition on the Petitioner’s behalf to the Davidson County District Attorney’s
Conviction Review Unit and met with a representative from that unit. As of the date of the
stipulation, the review was ongoing.

       In July 2019, a pro bono investigator for the Petitioner began investigating Mr.
Collier. The investigator determined that Mr. Collier’s charges were resolved on July 27,
2018, and Mr. Collier agreed to meet with the investigator. An investigator met with Mr.
Collier in December 2019. Mr. Collier executed an affidavit saying that he did not know
the Petitioner, had never met him, and had never received any property from him.

        In the stipulation of facts, the parties asserted that this court’s opinion denying the
Petitioner’s petition for post-conviction relief had held that the Petitioner had not
adequately shown his innocence. We based this holding in part on the fact that the new
ballistics evidence, while exculpatory, did not rule out the possibility that the Petitioner
and Mr. Collier were accomplices or that the Petitioner had possessed one of the guns
before Mr. Collier. The parties further asserted that, in light of Mr. Collier’s affidavit,
which contradicted this court’s opinion on both accounts, the Petitioner was entitled to
relief. Further, the parties noted that the Petitioner had filed his petition for a writ of error
coram nobis within one year from obtaining the affidavit.

        The stipulation by the parties noted that the State agreed that the Petitioner was
entitled to an equitable tolling of the applicable statute of limitations. The stipulation was
signed by both parties.

        After noting the stipulation, the Petitioner’s attorney stated that she believed that the
Petitioner had provided sufficient proof that the Petitioner met both requirements for an
equitable tolling of the applicable statute of limitations. She stated that this was, obviously,
a later-arising ground because the basis for the discovery evidence came from ballistics
testing that inculpated two other men, neither of whom had any connection with the
Petitioner. The second prong of an equitable tolling analysis requires that the Petitioner

                                               5
show that he should have a reasonable opportunity to present the evidence to the court.
The Petitioner contended that he had not had such opportunity because, while the ballistics
evidence was presented at the post-conviction hearing, this court held that the Petitioner
and Mr. Collier could have known each other. This new affidavit showed that they did not
know each other, and that the Petitioner had not given the murder weapon to Mr. Collier.
This evidence, he posited, was proof of actual innocence.

       The State informed the coram nobis court that it believed that the Petitioner had met
the standard for equitable tolling and that the Petitioner should be able to proceed with his
coram nobis petition. The State further asserted that its “governmental interest” was in
line with the Petitioner’s interest in that applying equitable tolling would allow the State to
exercise diligence in further investigating these claims.

       The trial court repeatedly asked if the State thought the Petitioner was “actually
innocent,” contended that such a finding was necessary to apply an equitable tolling of the
statute of limitations. The State informed the court that it did not believe that “actual
innocence” was the appropriate standard and that, based upon the affidavit, the State
believed that further investigation was necessary to determine why the two weapons used
in the Clouatre shooting were found in the possession of Mr. Dantwan Collier and Mr.
Thomas Collier, respectively. The affidavit, it said, ruled out that the two men were acting
in concert with the Petitioner.

       The coram nobis court took the matter under advisement and then ultimately denied
the Petitioner’s writ on error coram nobis as being untimely filed. The court found:

               After considering the petition and attachments, the record of
       proceedings, and argument of counsel, the Court rejects the positions of both
       parties. Petitioner has previously presented evidence that the weapons used
       in this case were likely also used to commit other crimes many months after
       the murder here. In an earlier post-conviction proceeding, a forensic firearm
       examiner analyzed cartridge casing recovered from the crime scene. That
       examination resulted in a determination that the casings were a match to
       weapons used in later shootings.

              ....

              Based on that evidence, Petitioner argued that ballistics testing had
       established Dantwan Collier as an alternative suspect and supported a finding
       of actual innocence. But the trial court and the Court of Criminal Appeals
       rejected that claim.

              The ballistic testing revealed that a .40 caliber cartridge casing found
       at the crime scene matched a weapon used in a subsequent shooting by

                                              6
Dantwan Collier and the two 9mm cartridge casings matched a weapon used
in a subsequent shooing by Thomas Collier. This evidence, while certainly
exculpatory, does not prove Petitioner’s innocence by clear and convincing
evidence. There were three individuals who participated in the shooting in
this case. This newly discovered evidence suggests that Dantwan Collier
and/or Thomas Collier may have been involved. However, it does not mean
that Petitioner was not one of the three men. Furthermore, it is possible that
Petitioner possessed one of the firearms before Dantwan or Thomas Collier.
So, even though the evidence is exculpatory, it does not prove Petitioner’s
innocence by clear and convincing evidence.

Clardy, 2018 WL 5046032, at *7 (emphasis added).

       Petitioner has now presented to the Court an affidavit from Dantwan
Collier dated December 10, 2019, which states, in pertinent part:

                     *                     *                     *
2. I do not know [the Petitioner]. I do not recall ever meeting anyone by that
name.

3. I have never received any property of any kind from [the Petitioner].

Petitioner argues that this Affidavit establishes Petitioner’s innocence
because it effectively dispels any possibility that Dantwan Collier was
Petitioner’s accomplice in this case. The Court disagrees for the reasons
stated by the Court of Criminal Appeals as set forth above and by the
predecessor Judge in this case. Even taking the new affidavit at face value,
it simply does not rule out, or even seriously undermine, the Petitioner’s
involvement in the crime here. Moreover, Petitioner's counsel candidly
acknowledged at the April 23 hearing that guns “do get passed around on the
street.” The significance of the ballistics evidence was previously considered
in Petitioner’s post-conviction proceeding. Error coram nobis is not a
“catch-all” remedy that enables convicted persons to ‘litigate and relitigate
the propriety of their convictions ad infinitum.’”

        The December 19, 2019 affidavit of Dantwan Collier does not amount
to “new evidence of actual innocence” discovered after the expiration of the
limitations period. Nunley, 552 S.W.3d at 828. Petitioner has thus failed to
demonstrate that equitable tolling of the statute of limitations is appropriate.4

       FN4 Despite its full-throated agreement with the Petitioner that
       equitable tolling is warranted, the State declined to take any
       position at the hearing before this Court on whether the

                                       7
              Petitioner had presented “new evidence of actual innocence,”
              a requirement for tolling under Nunley, stating instead that it
              needed additional time for investigation. But the State has
              known since the post-conviction proceeding that ballistics
              analysis tied the weapons used in this case to later shootings
              perpetrated by Dantwan and Thomas Collier. It has known
              since the post-conviction proceeding that the Petitioner viewed
              Dantwan Collier as an alternate suspect, and it specifically
              defended against Petitioner’s claim of actual innocence in that
              proceeding.

(some footnotes and some citations omitted).

       It is from this judgment that the Petitioner now appeals.

                                        II. Analysis

       On appeal, the Petitioner contends that the coram nobis court applied the wrong
standard when summarily dismissing his petition. The Petitioner asserts that the coram
nobis court failed to apply the Nunley equitable tolling criteria and focused instead on the
merits of his claim. The State pivots from its previous agreement with the Petitioner and
now posits that the petition was untimely filed and that the Petitioner is not entitled to
equitable tolling. The State contends that the coram nobis court “implicitly considered”
the equitable tolling factors and properly considered the merits of his claim.

        A writ of error coram nobis is an “extraordinary procedural remedy,” filling only a
“slight gap into which few cases fall.” State v. Mixon, 983 S.W.2d 661, 672 (Tenn. 1999)
(citation omitted). Coram nobis relief is provided for in criminal cases by statute:

       The relief obtainable by this proceeding shall be confined to errors dehors
       the record and to matters that were not or could not have been litigated on
       the trial of the case, on a motion for a new trial, on appeal in the nature of a
       writ of error, on writ of error, or in a habeas corpus proceeding. Upon a
       showing by the defendant that the defendant was without fault in failing to
       present certain evidence at the proper time, a writ of error coram nobis will
       lie for subsequently or newly discovered evidence relating to matters which
       were litigated at the trial if the judge determines that such evidence may have
       resulted in a different judgment, had it been presented at the trial.

T.C.A. § 40-26-105(b) (2018); see State v. Vasques, 221 S.W.3d 514, 525-28 (Tenn. 2007)
(describing standard of review as “whether a reasonable basis exists for concluding that
had the evidence been presented at trial, the result of the proceedings might have been
different” (citation omitted)). The grounds for seeking a petition for writ of error coram

                                              8
nobis are not limited to specific categories but may be based upon any “newly discovered
evidence relating to matters which were litigated at the trial” so long as the petitioner also
establishes that the petitioner was “without fault” in failing to present the evidence at the
proper time. T.C.A. § 40-36-105(b).

        The writ of error coram nobis is subject to a one-year statute of limitations which is
measured from the date the judgment becomes final. Nunley v. State, 552 S.W.3d 800, 816
(Tenn. 2018) (quoting State v. Mixon, 983 S.W.2d 661, 672 (Tenn. 1999)); see also T.C.A.
§ 27-7-103. Compliance with the one-year statute of limitations is an “essential element
of a coram nobis claim.” Nunley, 552 S.W.3d at 828 (quoting Harris v. State, 301 S.W.3d
141, 144 (Tenn. 2010)). The statute of limitations is calculated from the date the judgment
of the trial court becomes final, either thirty days after its entry in the trial court if no post-
trial motions are filed or upon entry of an order disposing of a timely, post-trial motion.
Payne v. State, 493 S.W.3d 478, 484 (Tenn. 2016); Mixon, 983 S.W.2d 661, 670 (Tenn.
1999). A petition for a writ of error coram nobis may be summarily dismissed if it fails to
show on its face that it has been timely filed because the timely filing requirement in Code
section 27-7-103 is an essential element of a coram nobis claim. Nunley, 552 S.W.3d at
828.

        “[B]efore a state may terminate a claim for failure to comply with procedural
requirements such as statutes of limitations, due process requires that potential litigants be
provided an opportunity for the presentation of claims at a meaningful time and in a
meaningful manner.” Buford, 845 S.W.2d 204, 208 (Tenn. 1992); see also Workman, 41
S.W.3d 100, 102 (Tenn. 2001) (applying the holding in Buford, a post-conviction
proceeding, to error coram nobis proceedings). The one-year statute of limitations may be
tolled if a petition for a writ of error coram nobis seeks relief based upon new evidence of
actual innocence discovered after expiration of the limitations period. Nunley, at 828-29.
“In keeping with the extraordinary nature of the writ,” a petitioner must set forth facts
demonstrating that the claim arose after the statute of limitations would have started to run
and that a strict application of the limitations requirement would deny him a reasonable
opportunity to present his claim. Id. at 829. The coram nobis court possesses the discretion
to summarily dismiss a petition if it fails to show on its face that it is timely or the averments
merit due process tolling. Id.

       Whether due process considerations require tolling of a statute of limitations is a
mixed question of law and fact, which is reviewed de novo with no presumption of
correctness. Id. at 830. “The inquiry ends if his petition is not timely and if he has failed
to demonstrate that he is entitled to relief from the statute of limitations.” Id. at 831 (the
petitioner’s other claims pretermitted by his untimely petition and failure to establish due
process tolling).

       To be entitled to equitable tolling, a prisoner must demonstrate with
       particularity in the petition: (1) that the ground or grounds upon which the

                                                9
       prisoner is seeking relief are “later arising” grounds, that is grounds that arose
       after the point in time when the applicable statute of limitations normally
       would have started to run; [and] (2) that, based on the facts of the case, the
       strict application of the statute of limitations would effectively deny the
       prisoner a reasonable opportunity to present his or her claims . . . .

Id. at 829 (quoting Harris, 301 S.W.3d at 153 (Koch, J., concurring)). In addition to the
strict pleading guidelines requiring a petitioner to demonstrate that the grounds are later
arising and that application of the limitations period would offend due process, the
Tennessee Supreme Court has also concluded that “‘[a] prisoner is not entitled to equitable
tolling to pursue a patently non-meritorious ground for relief.’” Id. (quoting Harris, 301
S.W.3d at 153 (Koch, J., concurring)).

        Coram nobis relief is available only when a court determines that the new evidence
may have led to a different result, T.C.A. § 40-26-105(b), “or in other words, ‘whether a
reasonable basis exists for concluding that had the evidence been presented at trial, the
result of the proceedings might have been different.’” Id. at 816 (quoting State v. Vasques,
221 S.W.3d 514, 527 (Tenn. 2007)). “[A] petition for a writ of error coram nobis need not
show that the result of the proceeding would have been different had the evidence been
available at trial—the petition need only show that the newly discovered evidence, had it
been admitted at trial, may have resulted in a different judgment.” Id. at 818. Generally,
a petitioner cannot premise relief on evidence “which is merely cumulative or ‘serves no
other purpose than to contradict or impeach.’” Wlodarz v. State, 361 S.W.3d 490, 499
(Tenn. 2012) (quoting State v. Hart, 911 S.W.2d 371, 375 (Tenn. Crim. App. 1995)),
abrogated on other grounds by Frazier v. State, 495 S.W.3d 246 (Tenn. 2016). When
impeachment or cumulative evidence does not establish grounds for showing that it may
have resulted in a different judgment, it cannot serve as the basis of relief. Hart, 911
S.W.2d at 375; cf. Vasques, 221 S.W.3d at 528 (concluding that the nature of newly
discovered evidence as impeachment evidence is relevant to but not controlling of the
determination of whether the evidence may have led to a different result).

       In this case, the parties agree that the Petitioner filed his petition for a writ of error
coram nobis beyond the applicable statute of limitations. We must turn to decide, de novo,
whether the due process considerations require a tolling of the statute of limitations. The
one-year statute of limitations may be tolled if a petition for a writ of error coram nobis
seeks relief based upon new evidence of actual innocence discovered after the expiration
of the limitations period. Id. at 828-29. The ballistics evidence analysis obtained by the
Petitioner’s attorney showed that the shell casings found at the scene matched two
weapons, one of which was possessed by Dantwan Collier and the other possessed by
Thomas Collier months after these offenses and used in different crimes. Dantwan Collier
offered an affidavit that he did not know the Petitioner nor did he receive any property
from him.


                                               10
        As previously stated, to be entitled to equitable tolling, a prisoner must demonstrate
with particularity in the petition: (1) that the ground or grounds upon which the prisoner is
seeking relief are “later arising” grounds, that is grounds that arose after the point in time
when the applicable statute of limitations normally would have started to run; [and] (2)
that, based on the facts of the case, the strict application of the statute of limitations would
effectively deny the prisoner a reasonable opportunity to present his or her claims.

       Based on our de novo review, we conclude that the ballistics evidence and affidavit
were discovered after the expiration of the limitations period and are, therefore later arising.
We further conclude that strict application of the statute of limitations would effectively
deny the Petitioner a reasonable opportunity to present his claims. As the State claimed
before the coram nobis court below, an adequate investigation into whether the Colliers
were present at the Clouatre shooting and whether the Petitioner was with them is important
to serve the ends of justice. The State’s interest in preventing stale litigation is outweighed
by the Petitioner’s interest in presenting his meaningful claim.

        Accordingly, we conclude that the Petitioner is entitled to an equitable tolling of the
statute of limitations. This entitles him to a hearing on his claims contained in his petition
for a writ of error coram nobis. At that hearing, the coram nobis court will consider all the
evidence and determine the merits of his petition.

                                       III. Conclusion

   Based on the foregoing reasoning and authorities, we reverse the judgment of the coram
nobis court and remand the case for a hearing on the Petitioner’s coram nobis petition.


                                               ____________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE




                                              11